Citation Nr: 1445786	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  10-10 068	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable rating prior to May 21, 2013, and a rating in excess of 10 percent from May 21, 2013, to include whether the reduction was proper, for limitation of extension of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July to November 1991.  His November 1991 separation record indicates he had additional months of active and inactive service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  By rating decision dated February 2009, the RO reduced the evaluation for limitation of extension of the right knee from 40 percent to noncompensable.  A December 2013 rating action assigned a 10 percent evaluation effective May 21, 2013.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July to November 1991.

2.  On October 2, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant [, through his/her authorized representative,] has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
M. C. GRAHAM
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


